Judgment modified by deducting from the total amount of damages recovered the sum of $181.30 principal, and the sum of $69.98 interest, making a total deduction of $249.28; and as so modified the judgment and the order are unanimously affirmed, with costs, upon the ground that it appears that certain deductions' to the amount of $181.30 principal were clearly proven and by inadvertence not allowed by the learned trial justice in directing the verdict for the plaintiff. Present — Jenks, P. J., Mills, Rich, Kelly and Jaycox, JJ.